Citation Nr: 0739872	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar and thoracic spine and degenerative disc disease of 
the lumbar spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for post-traumatic 
arthritis of the right elbow, currently evaluated as 20 
percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the left distal radius, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in January 
and May 2003 and April 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, in the 
assignment of ratings for the veteran's service-connected 
arthritis of the lumbar and thoracic spine and degenerative 
disc disease of the lumbar spine, post-traumatic stress 
disorder (PTSD), post-traumatic arthritis of the right elbow, 
residuals of a fracture of the left distal radius, and 
postoperative residuals of a right inguinal hernia.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in July 2007, a 
transcript of which is of record.  In connection with such 
hearing, the veteran submitted additional documentary 
evidence in support of the matters on appeal, and, in 
addition, he offered a waiver for the RO's initial 
consideration of that evidence.  

The issues of the veteran's entitlement to increased ratings 
for arthritis of the lumbar and thoracic spine and 
degenerative disc disease of the lumbar spine, for PTSD, and 
for postoperative residuals of a right inguinal hernia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic arthritis 
of the right (dominant) elbow is at present manifested by 
limited motion and some further reduction in range of motion 
of the right elbow on repetitive movement, due to pain.  

2.  The veteran's service-connected residuals of a fracture 
of the left (nondominant) distal radius are currently 
manifested by limited range of motion, with the most recent 
examinations showing no evidence of ankylosis, no further 
reduction in range of motion due to flare-ups or repetitive 
movement or no flare-ups at all.  

3.  An exceptional or unusual disability picture involving 
frequent periods of hospital care or a marked interference 
with employment is not shown as to the veteran's service-
connected arthritis of the right elbow or residuals of a 
fracture of the left distal radius.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for post-traumatic arthritis of the right 
(dominant) elbow have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2007).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fracture of the left 
(nondominant) distal radius have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's letter of October 2004.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession.  He was afforded the notice required under 
Dingess/Hartman by separate correspondence of March 2006.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the 
claims herein at issue was not prepared and furnished to the 
veteran-appellant prior to entry of the initial RO decision, 
and complete VCAA notice, including that relating to 
Dingess/Hartman, was provided to him at a time much 
subsequent thereto.  Where the VCAA notice is defective, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in January 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issues on appeal, in view of the fact that the record 
does not demonstrate entitlement to any increase in the 
evaluations previously assigned by the RO for the veteran's 
right elbow and left wrist disorders.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains many examination and treatment records compiled by 
VA and non-VA sources, as well as a variety of other 
evidence.  The veteran has been afforded multiple VA medical 
examinations, which provided findings which are adequate for 
rating purposes.  Further, the veteran has indicated that he 
has no further evidence to submit.  Inasmuch as there is 
ample evidence of record to render an appellate decision, 
and, as such, there is no duty to obtain in this instance any 
further VA medical examination or to solicit any additional 
medical opinion.  38 C.F.R. § 3.326.  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.



Post-traumatic Arthritis, Right Elbow

Service connection for post-traumatic and osteoarthritic 
changes of the right elbow was established by RO action in 
November 1992, at which time a 0 percent rating was assigned 
under 38 C.F.R. § 4.71a, DC 5010-5213.  In connection with 
the veteran's claim for increase filed in October 2002, 
action upon which forms the basis of the instant appeal, the 
RO by its rating decision in May 2003 recharacterized such 
disability as post-traumatic arthritis of the right elbow and 
assigned a 20 percent schedular evaluation therefor under DC 
5010-5206, effective from October 1, 2002.  Subsequent rating 
decisions carry forth the 20 percent rating assigned in May 
2003 under DC 5010-5213.  

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.

Under DC 5213, limitation of supination of either forearm to 
30 degrees or less warrants a 10 percent rating.  Limitation 
of pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation requires that motion be 
lost beyond the middle of the arc.  38 C.F.R. § 4.71a, DC 
5213.

Normal elbow flexion is from o to 145 degrees; normal forearm 
pronation is from 0 to 80 degrees; and normal forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I (2007).  

DC 5213 also provides for a 20 percent rating for bone fusion 
with loss of supination and pronation of the forearm of the 
major upper extremity if the hand is fixed near the middle of 
the arc or in moderate pronation; a 30 percent rating 
requires that the had be fixed in full pronation.  A 40 
percent rating requires that the hand be fixed in supination 
or hyperpronation.  38 C.F.R. § 4.71a, DC 5213.  

VA's Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section A, provides guidance for 
considering impairment of supination and pronation, including 
the following: full pronation is the position of the hand 
flat on a table and full supination is the position of the 
hand palm up.  When examining limitation of pronation, the 
arc is from full supination to full pronation, and middle of 
the arc is the position of the hand, palm vertical to the 
table.  This guidance states that the lowest 20 percent 
evaluation is to be assigned when pronation cannot be 
accomplished through more than the first three-quarters of 
the arc from full supination.

In connection with his claim for increase, the veteran has 
offered oral and written testimony, including that set forth 
at his July 2007 hearing, to the effect that his right elbow 
is subject to swelling and locking in place two times per 
week.  Pain and limited motion of the right elbow are 
likewise described by the veteran, and he notes that during 
pain episodes, his range of motion is even further limited.  

When evaluated by VA in February 2003, the veteran described 
right elbow pain that registered a six on a scale of one to 
ten, with radiation of the pain down his right upper 
extremity.  Complaints of weakness and stiffness were also 
made known.  Clinically, there was no evidence of effusion, 
redness, or heat.  Laxity of the ulnar collateral ligament 
was present and there was tenderness upon palpation of the 
anterior and medial aspects.  Active range of motion was as 
follows:  Flexion to 90 degrees; forearm supination to 65 
degrees; and forearm pronation to 45 degrees.  Passive motion 
of flexion to 110 degrees, supination to 75 degrees, 
pronation to 55 degrees was shown.  Pain was visibly 
manifested upon motion of the right elbow and the veteran was 
unable to perform repetitive flexion due to pain.  On flare-
ups, the examiner estimated that there would be 25 percent 
less range of motion.  X-rays identified post-traumatic and 
osteoarthritic changes.  The diagnosis was of post-traumatic 
arthritis with limited range of motion and instability of the 
right elbow.  

Findings from a VA medical examination in September 2005 
showed that flexion of the right elbow was possible from 0 to 
145 degrees, with supination from 0 to 85 degrees and 
pronation from 0 to 80 degrees.  No flare-ups involving the 
veteran's right elbow arthritis were noted.  X-rays of the 
right elbow from April 2005 were found to identify an 
irregularity of the medial humeral condyle and a minimal 
irregularity of the lateral condyle.  

When evaluated by VA in February 2006, the veteran complained 
of right elbow pain and flare-ups of pain occurring four to 
five times monthly.  Range of motion testing indicated that 
active and passive flexion of the right elbow was from 0 to 
140 degrees, with pain, and flexion was further limited to 
125 degrees on repetitive use, due to pain.  Right elbow 
extension was to 0 degrees, pronation to 80 degrees, and 
supination to 85 degrees, without pain and with no additional 
motion loss secondary to repetitive movement.  No loss of 
bone or ankylosis was found.  No changes were noted on X-rays 
since last evaluation.  Regarding the effects of such 
disability, the examiner noted that no more than a mild 
impact on employment requiring physical labor and no 
limitation to sedentary employment would result.  As to the 
performance of daily activities, mild impairment of doing 
chores, shopping, exercise, and traveling were set forth; no 
impairment of feeding, bathing, dressing, toileting, or 
grooming was noted.  

Contrary to the veteran's testimony, the record fails to 
denote findings of such severity as might warrant an increase 
in the previously assigned 20 percent schedular evaluation.  
Under DC 5213, there is no showing of any diminution in 
either supination or pronation on VA medical examinations in 
2005 and 2006.  Supination was reduced by 10 degrees and 
pronation was limited to 55 degrees on a VA examination in 
2003.  Such findings are not consistent with a schedular 
evaluation in excess of 20 percent under DC 5213.  Even 
considering the 25 percent additional loss of motion found to 
result with repetitive movement in 2003, and to a much lesser 
extent on the VA evaluations in 2005 and 2006, there remains 
no basis for the assignment of a rating above 20 percent 
under DC 5213.  

Moreover, evidence of ankylosis involving the dominant right 
elbow is lacking.  Flexion of the forearm is not shown to 
have been reduced to 70 degrees or less, even considering 
pain and functional loss, and no impairment of forearm 
extension is demonstrated.  Flail joint is not shown o be 
present and while some instability of the ulnar ligament was 
indicated in 2003, but not thereafter, indicia of nonunion or 
malunion of the radius and/or ulna are absent.  To that 
extent, the assignment of a rating in excess of 20 percent 
under alternate rating criteria is precluded.   38 C.F.R. 
§ 4.71a, DCs 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, while the 
record indicates that there is some impairment involving the 
veteran's ability to perform certain daily activities, it is 
noted that the 20 percent rating already assigned for the 
veteran's right elbow arthritis takes into account loss of 
time from work, as well as significant functional impairment.  
What is missing is any indication that the disability in 
question has markedly interfered with employment or 
necessitated frequent periods of hospital care, so as to 
render impractical the application of the regular schedular 
standards.  Accordingly, referral for a determination of 
whether the assignment of an extraschedular rating is 
appropriate is not warranted.  Id.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim for a rating in excess 
of 20 percent for his service-connected right elbow 
disability.  See 38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Residuals of Fracture, Left Distal Radius

Service connection for residuals of a fracture of the left 
distal radius was granted by the RO in a rating determination 
of November 1992.  A 10 percent rating was assigned therefor 
under 38 C.F.R. § 4.71a, DC 5010-5215.  No change in the 
rating assigned or the DC utilized for evaluation that 
disability was thereafter effectuated. 

DC 5215 provides for a 10 percent rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm.  38 C.F.R. § 4.71a, DC 5215.

Under DC 5214, a 50 percent rating is assigned for ankylosis 
of the major wrist when ankylosis is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is assigned for ankylosis of the major 
wrist when there is ankylosis in any other position except 
favorable.  A 30 percent rating is assigned for ankylosis of 
the major wrist that is favorable in 20 degrees to 30 degrees 
dorsiflexion.  Extremely unfavorable ankylosis will be rated 
as loss of use of the hands under DC 5125.  38 C.F.R. 
§ 4.71a, DC 5214.

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2007).  The DCs pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 5213 
through 5230.

It is contended by and on behalf of the veteran that there is 
constant pain of the left wrist and that such pain is 
severely limiting.  Flare-ups of symptoms involving pain and 
swelling are noted to occur two to three times weekly and at 
times he reports that he is unable to move his left arm.  

On a VA medical examination in December 2002, there was no 
evidence of edema, instability, weakness, redness, heat, or 
abnormal movement of the left wrist.  There was no deformity 
of the left wrist, but tenderness was present on palpation of 
the dorsal portion of the left wrist over the distal radius.  
Dorsiflexion was to 30 degrees, with palmar flexion to 35 
degrees, radial deviation to 10 degrees, and ulnar deviation 
to 30 degrees.  Pain was visibly manifested on motion of the 
left wrist.  On acute flare-ups, it was determined by the 
examiner that there was probably 25 percent less range of 
motion.  X-ray findings were found to be consistent with the 
presence of sequelae of trauma.  

Essentially the same findings were reported at the time of a 
VA medical examination in February 2003 as had been shown in 
December 2002, with the exception of range of motion values.  
With respect to the left wrist, dorsiflexion was to 40 
degrees, with palmar flexion to 35 degrees, radial deviation 
to 10 degrees, and ulnar deviation to 30 degrees.  

When evaluated by VA in August 2004, no atrophy or tenderness 
of the left wrist was demonstrated.  There was no evidence of 
muscle atrophy or disuse of the pertinent muscles and there 
was no pain to deep palpation in any aspect of the left 
wrist.  Dorsiflexion and palmar flexion were to 70 degrees, 
with ulnar deviation to 40 degrees and radial deviation to 20 
degrees.  During acute flare-ups or repetitive motion, no 
change in range of flexion of the left wrist was noted.  No 
functional impairment was judged to result, with the examiner 
noting that evidence of osteoarthritis was absent on X-rays 
and only residuals of a well-healed left wrist fracture were 
identifiable thereon.  The veteran was found to be able to 
flex the tips of all of his fingers to the palmar surface of 
the hand, albeit with some stiffness.  He was able to oppose 
all of the tips of his fingers to the tip of the thumb with 
no difficulty.  Muscle strength was 5/5 and no sensory 
deficit was indicated.  

On the occasion of a VA medical examination in September 
2005, dorsiflexion of the left wrist was to 70 degrees, with 
palmar flexion to 80 degrees, and ulnar and radial deviation 
each to 20 degrees.  Findings on X-rays of the left wrist 
were found by the examiner to be stable in comparison to 
prior studies.  In the examiner's opinion, the veteran did 
not experience flare-ups of left wrist symptoms.  

The most recent VA medical evaluation in February 2006 showed 
that dorsiflexion of the veteran's left wrist was possible to 
70 degrees, palmar flexion was to 80 degrees, ulnar deviation 
was to 35 degrees, and radial deviation was to 20 degrees.  
The veteran's right upper extremity was noted to be dominant.  
No additional limitation of motion was found with repetitive 
use.  No loss of bone or a part thereof, or ankylosis, was 
present.  X-rays were found by the examiner to identify mild 
narrowing of the scaphoid capitate and radiocarpal joints and 
lucencies within the left ulnar styloid process, scaphoid 
bone, and triquetrum.  The diagnosis was of residuals of a 
left wrist injury with mild arthritis.  No effect was found 
to result from the veteran's left wrist disorder with respect 
to his performance of daily activities.  

Notice is taken that the veteran is already in receipt of the 
highest schedular evaluation assignable under DC 5215 on the 
basis of limitation of motion of his left wrist.  There is no 
foundation for the assignment of a separate evaluation on the 
basis of arthritis of the left wrist, as the basis for rating 
arthritis is also limitation of motion.  See VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  The only other DC pertaining specifically to the 
wrist requires a showing of ankylosis in varying degrees, but 
there is no showing that the residuals of the veteran's left 
wrist fracture are manifested by ankylosis.  

Because the veteran's left wrist disability is currently 
assigned the maximum disability rating available under 38 
C.F.R. § 4.71a, DC 5215, the existence of objective evidence 
of pain or additional motion loss with repetitive motion does 
not warrant the assignment of an increased schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given 
that pain or functional loss cannot be the basis for an award 
under a DC in excess of the maximum evaluation under that 
particular DC.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Furthermore, it is noted that, while the VA examiner 
in 2002 found there was an additional loss of motion totaling 
25 percent with repetitive motion of the left wrist, no 
change in range of motion due to repetitive motion or flare-
ups was noted on VA examinations in 2004 and 2006, and the VA 
examiner in 2005 found no evidence to support the existence 
of flare-ups.  

Further, in the absence of any evidence of record that the 
appellant's service-connected left wrist disorder causes 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards," per 38 
C.F.R. § 3.321(b)(1), a referral for consideration of an 
increased evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's residuals of 
a fracture of the left distal radius.  Accordingly, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.  


ORDER

A rating in excess of 20 percent for post-traumatic arthritis 
of the right elbow is denied.  

A rating in excess of 10 percent for residuals of a fracture 
of the left distal radius is denied.  


REMAND

At his July 2007 hearing, the veteran reported that there had 
been a change for the worse with respect to both his service-
connected back disorder and his PTSD since each was last 
evaluated by VA.  On that basis, additional VA examinations 
as to each were requested.  

Specific reference was made to a change in medications 
undertaken in June or July 2007 with respect to the treatment 
afforded for control of his PTSD, based on a reported 
increase in severity of such disorder.  Records relating to 
that change in medications and level of severity are not 
currently contained within the veteran's claims folder and 
remand is required to obtain same.  38 C.F.R. 
§ 3.159(c)(1)(2) (2007).

Testimony was also received that the veteran's back had 
significantly deteriorated since he underwent back surgery in 
July 2005, to the point that he was unable to function and 
was otherwise incapacitated for significant periods of time.  
Reference was made to a recent magnetic imaging study or X-
rays of the spine undertaken at the William Beaumont Army 
Medical Center in El Paso, Texas, but the most recent back-
related studies from that facility are from January and 
February 2006, and it is unclear whether more recent 
diagnostic testing from that facility is available for 
review.  Any additional treatment records pertaining to the 
veteran's back disability should be secured and associated 
with the claims file.  Id.

Notice is also taken that the veteran has requested that he 
be afforded another VA medical examination as to his service-
connected lumbar and thoracic spine disorders, as he alleges 
that the most recent examination was inadequate.  The veteran 
indicates specifically that it was performed too quickly and 
without attention to detail.  While the Board notes that the 
veteran has been examined by VA since the July 2005 back 
surgery, his request for further evaluation based on an 
increased level of severity since early 2006 is not an 
unreasonable one as there is potential for a higher rating 
under the criteria for rating degenerative disc disease 
effective prior to September 23, 2002 (but applicable here as 
the veteran filed his claim prior to that date).  See 
38 C.F.R. § 4.71a, Diagnostic code 5293 (2002).  See also 
38 C.F.R. §§ 3.159(c)(4); 4.71a, Note 1 after Diagnostic Code 
5243, relating to the potential for a separate compensable 
rating for secondary neurological impairment.  

It is also evident that the veteran has not to date been 
afforded a VCAA letter in connection with his claim for an 
increased rating for his service-connected postoperative 
residuals of a right inguinal hernia.  The record indicates 
that a VCAA letter was provided by the RO in February 2004, 
but only in reference to the claim for a temporary total 
rating based on the need for convalescence following a hernia 
repair in late 2003.  Under these circumstances, prejudice to 
the veteran is conceded, and remand is necessary for 
corrective action.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for increased ratings for 
arthritis of the lumbar and thoracic 
spine and degenerative disc disease of 
the lumbar spine, for PTSD, and for 
postoperative residuals of a right 
inguinal hernia.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The RO/AMC must attempt to obtain any 
and all records of VA medical treatment, 
not already of record, which were 
compiled since February 2006 at the VA 
Medical Center in Waco, Texas and its 
associated Outpatient Clinic in El Paso, 
Texas, and the William Beaumont Army 
Medical Center in El Paso, Texas, and 
which pertain to the veteran's service-
connected lumbar and thoracic spine 
disorders, his PTSD, and his 
postoperative residuals of a right 
inguinal hernia.  Such records should 
include all pertinent records of 
treatment, including diagnostic studies 
of the veteran's spine and medication 
changes pertaining to his PTSD.  Once 
obtained, such records must be made a 
part of the veteran's claims folder

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.  

3.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
orthopedic/neurological examination for 
the purpose of determining the current 
severity of his service-connected 
arthritis of the lumbar and thoracic 
spine and degenerative disc disease of 
the lumbar spine.  Any tests that are 
deemed necessary should be accomplished.  
The claims folder should be furnished to 
the VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

The examiner should note whether there is 
pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy (that is, with 
characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or 
other neurological findings appropriate 
to the site of the diseased disc).  The 
examiner should also note any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment and radiculopathy. 

4.  The RO/AMC must also arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
A GAF scale score should be furnished.  
Any tests that are deemed necessary 
should be accomplished.  The claims 
folder should be furnished to the VA 
examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

5.  Lastly, the AMC/RO must readjudicate 
the veteran's claims for entitlement to 
increased ratings for arthritis of the 
lumbar and thoracic spine and 
degenerative disc disease of the lumbar 
spine, for PTSD, and for postoperative 
residuals of a right inguinal hernia, on 
the basis of all the evidence on file and 
all governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


